The defendant, Jack Franklin, was charged by information filed in the court of common pleas *Page 268 
of Oklahoma county, with the unlawful possession of 93 pints of whisky; a jury was waived, the defendant was tried, found guilty, and sentenced to serve 30 days in the county jail, and pay a fine of $50 and costs, and has appealed.
There was no appearance on behalf of the defendant at the time the case was assigned for oral argument and no briefs have been filed.
We have examined the record; the evidence is sufficient to sustain the conviction. The defendant presented a motion to suppress the evidence, but failed to sustain the burden of showing that the search by the officers was invalid.
The judgment and sentence of the court of common pleas of Oklahoma county is affirmed.
BAREFOOT and BRETT, JJ., concur.